
	

113 HRES 209 IH: Recognizing the 150th anniversary of the founding of the Brotherhood of Locomotive Engineers and Trainmen, and congratulating the members and officers of the Brotherhood of Locomotive Engineers and Trainmen for the union’s many achievements.
U.S. House of Representatives
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 209
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2013
			Mr. Walz (for
			 himself, Mr. Peters of Michigan,
			 Mr. Conyers,
			 Ms. Brown of Florida,
			 Mr. Capuano,
			 Mrs. Napolitano,
			 Ms. Norton,
			 Mr. Loebsack,
			 Ms. Linda T. Sánchez of California,
			 Mr. Nadler,
			 Ms. Schwartz,
			 Ms. McCollum,
			 Ms. Jackson Lee,
			 Mr. Rush, Mr. Grijalva, Mr.
			 DeFazio, Mr. Higgins,
			 Mr. Terry,
			 Mr. Tonko,
			 Ms. Slaughter,
			 Mr. Dingell,
			 Mr. Huffman,
			 Mr. Lynch,
			 Ms. Tsongas,
			 Mr. Young of Alaska,
			 Mr. Gibson,
			 Mr. Nolan,
			 Ms. Brownley of California,
			 Mr. Tierney,
			 Mr. Takano,
			 Mr. Brady of Pennsylvania,
			 Mr. Lipinski,
			 Mr. Israel,
			 Ms. Titus,
			 Mr. McGovern,
			 Mr. Enyart, and
			 Mr. Ellison) submitted the following
			 resolution; which was referred to the Committee on Transportation and
			 Infrastructure
		
		RESOLUTION
		Recognizing the 150th anniversary of the
		  founding of the Brotherhood of Locomotive Engineers and Trainmen, and
		  congratulating the members and officers of the Brotherhood of Locomotive
		  Engineers and Trainmen for the union’s many achievements.
	
	
		Whereas the Brotherhood of Locomotive Engineers and
			 Trainmen is the oldest rail union in North America;
		Whereas the Brotherhood of Locomotive Engineers and
			 Trainmen was founded on May 8, 1863, as the Brotherhood of the Footboard, a
			 secret, fraternal labor organization, and its first meetings were held in
			 secret for fear of reprisals;
		Whereas the Brotherhood of Locomotive Engineers and
			 Trainmen began to thrive despite the climate into which it was born;
		Whereas the Brotherhood of Locomotive Engineers and
			 Trainmen has grown from its original 13 members to 55,000 active and retired
			 members located throughout the United States;
		Whereas the Brotherhood of Locomotive Engineers and
			 Trainmen’s members have contributed, both directly through their railroad
			 activity and in their private capacities, to the war effort in all of the wars
			 of the United States since its founding;
		Whereas the efforts of the Brotherhood of Locomotive
			 Engineers and Trainmen to improve rail safety for both their members and the
			 public have resulted in a dramatic decrease in the number of railroad accidents
			 in the years since the union’s inception;
		Whereas the Brotherhood of Locomotive Engineers and
			 Trainmen enlarged its membership ranks to include other rail employees;
		Whereas the Brotherhood of Locomotive Engineers merged
			 with the International Brotherhood of Teamsters effective January 1, 2004,
			 becoming the founding member of the Teamsters Rail Conference, and was renamed
			 the Brotherhood of Locomotive Engineers and Trainmen;
		Whereas in addition to providing representation for its
			 members, the Brotherhood of Locomotive Engineers and Trainmen aggressively
			 participates in the labor movement with other unions and organizations to
			 promote the interests of working men and women and their families;
		Whereas the 55,000 men and women of the Brotherhood of
			 Locomotive Engineers and Trainmen are highly trained professionals, and it is
			 through their professionalism, perseverance, and dedication that the railroad
			 industry, the lifeblood of the United States economy, runs smoothly and safely
			 24 hours a day, 7 days a week, and 365 days a year;
		Whereas the Brotherhood of Locomotive Engineers and
			 Trainmen, working with the International Brotherhood of Teamsters, is an
			 extraordinary union whose leadership continues to work hard every day, just as
			 it did in 1863, to protect members’ health and safety, to guard their financial
			 interests, to give them an effective voice on the job, and to ensure dignity,
			 respect, and security for railway workers in the workplace; and
		Whereas the efforts of the Brotherhood of Locomotive
			 Engineers and Trainmen deserve the attention and admiration of the people of
			 the United States: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the 150th anniversary of the
			 founding of the Brotherhood of Locomotive Engineers and Trainmen;
			(2)congratulates the
			 Brotherhood of Locomotive Engineers and Trainmen for its many achievements and
			 the strength of its membership;
			(3)recognizes the
			 tremendous contributions made by the Brotherhood of Locomotive Engineers and
			 Trainmen to the structural development and building of the United States and
			 for the many improvements in the well-being of tens of thousands of workers;
			 and
			(4)expects that the
			 Brotherhood of Locomotive Engineers and Trainmen will continue its outstanding
			 work and will have an even greater impact in the 21st century and beyond, and
			 will further enhance the standard of living and improve the work environment
			 for rail workers and other laborers for generations to come.
			
